DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 19 and 20 are rejected on the ground of nonstatutory double patenting over claims 1, 19 and 20 of U. S. Patent No. 11237625 and over claims 1, 18 and 19 of U. S. Patent No. 10866632 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1. Instant Application (17/586622 A method of determining a friction response to a soft contact collision between at least one of a set of virtual objects defined according to virtual object definitions and a portion of a colliding hand that collides in a logical frame defined by a real time physics engine (RTPE) including a simulation of rigid bodies in a physical system that satisfies a human visual system's expectations for interactions with virtual objects in a virtual environment, using real motions of one or more hands in a three-dimensional (3D) sensory space, the method including: 

determining a first solution of interactions between virtual objects in a set of virtual objects simulated as rigid bodies and a representation of at least one hand, the first solution including a friction response to the soft contact collision between the at least one of the set of virtual objects and the portion of the colliding hand; 




determining a second solution of interactions between the virtual objects simulated as the rigid bodies absent any effects of the hand; and 

integrating the first solution with the second solution; wherein results of the second solution are prioritized over results of the first solution. 

Claim 19. Instant Application (17/586622) A non-transitory computer readable medium impressed with instructions for determining a friction response to a soft contact collision between at least one of a set of virtual objects defined according to virtual object definitions and a portion of a colliding hand that collides in a logical frame defined by a real time physics engine (RTPE) including a simulation of rigid bodies in a physical system that satisfies a human visual system's expectations for interactions with virtual objects in a virtual environment, using real motions of one or more hands in a three-dimensional (3D) sensory space, which instructions, when executed by one or more processors, perform: 

determining a first solution of interactions between virtual objects in a set of virtual objects simulated as rigid bodies and a representation of at least one hand, the first solution including a friction response to the soft contact collision between the at least one of the set of virtual objects and the portion of the colliding hand; 





determining a second solution of interactions between the virtual objects simulated as the rigid bodies absent any effects of the hand; and 

integrating the first solution with the second solution; wherein results of the second solution are prioritized over results of the first solution. 
Claim 20. Instant Application (17/586622) A system including: an imaging sensor and a controller including one or more processors and a computer readable medium storing instructions for determining a friction response to a soft contact collision between at least one of a set of virtual objects defined according to virtual object definitions and a portion of a colliding hand that collides in a logical frame defined by a real time physics engine (RTPE) including a simulation of rigid bodies in a physical system that satisfies a human visual system's expectations for interactions with virtual objects in a virtual environment, using real motions of one or more hands in a three-dimensional (3D) sensory space, which instructions, when executed by the one or more processors, perform: 

determining a first solution of interactions between virtual objects in a set of virtual objects simulated as rigid bodies and a representation of at least one hand, the first solution including a friction response to the soft contact collision between the at least one of the set of virtual objects and the portion of the colliding hand; 



determining a second solution of interactions between the virtual objects simulated as the rigid bodies absent any effects of the hand; and
 integrating the first solution with the second solution; wherein results of the second solution are prioritized over results of the first solution. 
Claim 1. (US Patent No. 11237625)  
 A method of determining a friction response to a soft contact collision between at least one of a set of virtual objects defined according to virtual object definitions and a portion of a colliding hand that collides in a logical frame defined by a real time physics engine (RTPE) including a simulation of rigid bodies in a physical system that satisfies a human visual system's expectations for interactions with virtual objects in a virtual environment, using real motions of one or more hands in a three-dimensional (3D) sensory space, the method including: 

determining a first solution of interactions between virtual objects in a set of virtual objects simulated as rigid bodies and a representation of at least one hand, the first solution including a friction response to the soft contact collision between the at least one of the set of virtual objects and the portion of the colliding hand, the friction response being in a direction that is different than a direction of motion being undertaken by the portion of the colliding hand; 

determining a second solution of interactions between the virtual objects simulated as the rigid bodies absent any effects of the hand; and 

integrating the first solution with the second solution; wherein results of the second solution are prioritized over results of the first solution. 

Claim 19. (US Patent No. 11237625) A non-transitory computer readable medium impressed with instructions for determining a friction response to a soft contact collision between at least one of a set of virtual objects defined according to virtual object definitions and a portion of a colliding hand that collides in a logical frame defined by a real time physics engine (RTPE) including a simulation of rigid bodies in a physical system that satisfies a human visual system's expectations for interactions with virtual objects in a virtual environment, using real motions of one or more hands in a three-dimensional (3D) sensory space, which instructions, when executed by one or more processors, perform: 


determining a first solution of interactions between virtual objects in a set of virtual objects simulated as rigid bodies and a representation of at least one hand, the first solution including a friction response to the soft contact collision between the at least one of the set of virtual objects and the portion of the colliding hand, the friction response being in a direction that is different than a direction of motion being undertaken by the portion of the colliding hand; 

determining a second solution of interactions between the virtual objects simulated as the rigid bodies absent any effects of the hand; and 

integrating the first solution with the second solution; wherein results of the second solution are prioritized over results of the first solution. 

Claim 20. (US Patent No. 11237625) A system including: an imaging sensor and a controller including one or more processors and a computer readable medium storing instructions for determining a friction response to a soft contact collision between at least one of a set of virtual objects defined according to virtual object definitions and a portion of a colliding hand that collides in a logical frame defined by a real time physics engine (RTPE) including a simulation of rigid bodies in a physical system that satisfies a human visual system's expectations for interactions with virtual objects in a virtual environment, using real motions of one or more hands in a three-dimensional (3D) sensory space, which instructions, when executed by the one or more processors, perform: 


determining a first solution of interactions between virtual objects in a set of virtual objects simulated as rigid bodies and a representation of at least one hand, the first solution including a friction response to the soft contact collision between the at least one of the set of virtual objects and the portion of the colliding hand, the friction response being in a direction that is different than a direction of motion being undertaken by the portion of the colliding hand; 

determining a second solution of interactions between the virtual objects simulated as the rigid bodies absent any effects of the hand; and 

integrating the first solution with the second solution; wherein results of the second solution are prioritized over results of the first solution. 




	Likewise, claims 1, 19, 20 are rejected on the ground of nonstatutory double patenting over claims 1, 18 and 19 of U. S. Patent No. 10866632.
  	Thus, the claims being examined are merely broader than the claim patented before, and therefore the claims are not patentably distinct (See In re Goodman). Dependent claims 2-18 are similarly rejected. 


Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173